Citation Nr: 1451214	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-15 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection to a chronic left elbow disability.

2.  Entitlement to service connection for a chronic right shoulder disability.

3.  Entitlement to service connection for a chronic left shoulder disability.

4.  Entitlement to service connection for a chronic thoracolumbar spine disability.

5.  Entitlement to service connection for a chronic acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the San Diego, California, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for chronic orthopedic disabilities of his left elbow, bilateral shoulder, and thoracolumbar spine, and service connection for a chronic acquired psychiatric disability.

The Veteran, accompanied by his representative, appeared at the RO for a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below in the REMAND portion of this decision, the issues of entitlement to service connection for a left shoulder, thoracolumbar spine, and psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On enlistment examination in March 1974, the Veteran was noted to have residuals of a left elbow fracture, status post removal of metal pins that had been inserted to set the fracture, which pre-existed his entry into active service in April 1974. 

2.  The Veteran's military occupational specialty (MOS) during active duty was as a light weapons infantryman.

3.  The Veteran's pre-existing left elbow fracture residuals underwent a permanent worsening beyond their normal clinical progression during active military service as a result of his participation in the sustained and elevated level of physical activity associated with his training as an infantryman.

4.  The Veteran's has a chronic orthopedic disability of his left elbow that is currently diagnosed as traumatic osteoarthrosis and degenerative joint disease (DJD) of the left elbow with reflex sympathetic dystrophy.  

5.  The clinical evidence does not present an objective medical diagnosis of a chronic right shoulder disability at any time during the pendency of the claim. 


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a left elbow fracture, which pre-existed his entry into active duty, was aggravated by active duty, and is currently manifested by a chronic orthopedic disability diagnosed as traumatic osteoarthrosis and DJD of the left elbow with reflex sympathetic dystrophy.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306(a), (b) (2014).

2.  A chronic right shoulder disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection to a chronic left elbow disability.

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic left elbow disability is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) with respect only to this specific issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the specific matter allowed on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board is obliged to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For service in a period of war or service rendered on or after January 1, 1947, the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The report of the Veteran's enlistment examination, which was conducted in March 1974, shows that a scar of his left elbow was noted at the time of the examination.  The Veteran reported that the scar was a residual of his history of a childhood left elbow fracture, which was set with insertion of metal pins that were subsequently removed after his fracture had healed.  X-ray films of his left elbow were obtained in March 1974, which revealed radiographic findings consistent with an old left elbow fracture, status post insertion and subsequent removal of metal pins used to set the bone fracture.  The Veteran was deemed fit for military service and thereafter entered active duty in the United States Army in April 1974.  

The Veteran's service records show that his MOS was as a light weapons infantryman.  He was never deployed outside of the continental United States and he never served in combat.  After serving on active duty for approximately 11/2 years, he applied for, and was granted an early discharge from active duty on account of family hardship as he was needed at home to help support his immediate family, who were in adverse personal and financial circumstances.  The record reflects that the Veteran's civilian occupational background at the time was as a housepainter.  

Service treatment records do not show treatment for complaints relating to the Veteran's left elbow during active duty.  Separation examination in August 1975 again notes his pre-service history of left elbow fracture, status post metal pin insertion and removal, with residual scar.  The Veteran related a history of having swollen and painful joints, although he denied having a history of painful or "trick" shoulder or elbow.

Post-service medical records from private, VA, and Social Security Administration (SSA) sources for the period from 2009 to 2013 show that the Veteran was left-hand dominant and received treatment for complaints of chronic left elbow pain associated with a diagnosis of severe traumatic osteoarthrosis and DJD of the left elbow with reflex sympathetic dystrophy.  Pertinent clinical evidence of record includes several private clinician's opinions that associate the Veteran's current left elbow disability to aggravation of his pre-existing left elbow fracture by active duty.  Specifically, in correspondence dated in February 2010, the Veteran's primary care physician, R.A.A., M.D., presented the following opinion:

I have been [the Veteran's] primary physician for approximately the past 7 years.  During this time I have treated [him] for his orthopedic and arthritic conditions in his [left] elbow.

I have reviewed his Military/VA medical records, as well as his current condition, and it is most likely as not that [the left elbow disability was]. . . aggravated by his extensive physical training in the Army.



Thereafter, in a March 2013 letter, S.D., M.D., presented the following opinion:

[The Veteran] has been referred to me. . . for evaluation [of] his left elbow severe arthritis.

I am an orthopedic surgeon specializing in hand and upper extremity.  [The Veteran] states that he initially injured his elbow as a child in 1960.  I have reviewed also that [his] military medical service records indicate that he entered the service. . . [in March] 1974.  Upon admission to the military service, there was a note showing that [he] sustained an injury to his left elbow prior to his admission into the military service[.]  

[G]iven that the [Veteran] had a previous injury, I do think that the extensive repetitive physical training that is required in military service. . . can exacerbate preexisting conditions.  I believe, in my professional opinion, that this repetitive strenuous activity. . .  can more likely than not aggravate [the Veteran's] preexisting left elbow injury. 

The Board has considered the clinical evidence discussed above and finds that the presumption of soundness does not attach with regard to the orthopedic condition of the Veteran's left elbow as his history of a pre-service left elbow fracture, with residuals associated with metal pin insertion and removal to fix the fracture, was clearly noted on active duty entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  The presumption of soundness does not attach.  

The next question is whether there was aggravation of the preexisting disability. In this regards, while the Veteran's service treatment records do not show any treatment for complaints relating to his left elbow during active duty, the Board's attention is drawn to the report of his service separation examination wherein he complained of joint pain.  He has since clarified that he was referring to his elbow.  He has also submitted competent evidence in the form of his personal testimony that he experienced increased symptomatology during his active service.  The undersigned found that testimony credible.  Indeed, the Veteran served as an infantryman during active duty and that it is therefore highly likely that his physical training syllabus for this particular MOS involved a higher and more intense level of physical activity than other Army personnel serving in a non-infantry MOS.  An increase in symptomatology is shown. 

There is no clear and unmistakable evidence to rebut the presumption of aggravation.  To the contrary, reference is made to the highly probative opinions of the Veteran's private physicians in 2010 and 2013, who indicated that the Veteran's pre-existing left elbow fracture residuals were aggravated, which is to say permanently worsened beyond their normal clinical progression, by the sustained tempo of physical activity that the Veteran engaged in during active military service, based on their respective review of the Veteran's service treatment records and pertinent clinical history.  The opinions presented by Drs. A. and D. are consistent with the high level of physical activity generally associated with the Veteran's infantryman MOS.  The Board further notes that the Veteran has presented credible oral testimony at his June 2013 hearing that he did not experience any post-service traumatic injury to his left elbow as his post-service career in sales and management did not involve heavy use of his left elbow.  

Thusly, the Board concludes that the claimant's left elbow fracture, which pre-existed his entry into service, was aggravated therein.  The Veteran's claim for service connection for traumatic osteoarthrosis and DJD of the left elbow with reflex sympathetic dystrophy is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for a chronic right shoulder disability.

With regard to the claim for VA compensation for a chronic right shoulder disability, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With regard only to the right shoulder issue, the Veteran's claim for service connection for a chronic orthopedic disability of his right shoulder was filed in June 2009, and a VCAA notice letter addressing the issue was dispatched to him shortly thereafter in July 2009, prior to the initial adjudication of the claim in the December 2009 rating decision now on appeal.  The July 2009 letter satisfies all of the above-described mandates, including the notice requirements that the veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, there is no defect in the content or the timing of the VCAA notice.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the right shoulder claim adjudicated herein.  

As pertinent to the claim for service connection for a right shoulder disability decided on the merits herein, the Board finds that the Veteran's relevant service treatment records and post-service medical records from private, SSA, and VA sources have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.  

Although the Veteran was not provided with a VA examination addressing his claim for service connection for a chronic right shoulder disability, this deficit does not render the existing record unusable for purposes of adjudicating this specific matter on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the right shoulder claim is not prejudicial to the Veteran as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service private, SSA, and VA medical records presently associated with the claims file provide sufficient evidence to decide this specific issue and so a VA examination is therefore not necessary to adjudicate this claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish a current right shoulder disability or recurrent right shoulder symptoms during the pendency of the claim or a right shoulder injury or diagnosed disability during active duty.  The first and second elements of the McLendon test have not been met.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the right shoulder claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.
  
In June 2013, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and supportive evidence (submitted with the appropriate waiver of first review by the AOJ) at a videoconference hearing held before the undersigned Veterans Law Judge.  A hearing transcript was obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer, Decision Review Officer, or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the June 2013 videoconference hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claim of entitlement to service connection for a right shoulder disability.  See transcript of June 6, 2013 Board videoconference hearing.  Specific questions were posed to him with regard to his asserted theories of service connection with respect to the right shoulder claim adjudicated on the merits herein.  Thus, the Veterans Law Judge presiding over the June 2013 videoconference hearing has substantially fulfilled his individual obligations as required under 38 C.F.R. § 3.103(c)(2) (2014); Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the right shoulder claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his right shoulder claim, the Board finds that the record does not need to be held open any longer with respect only to this matter and that no further delay in the adjudication of this issue is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service treatment records show no orthopedic diagnoses or abnormalities as they pertain to the Veteran's right shoulder during enlistment examination in March 1974, the entirety of his period of active duty, and on separation examination in August 1975.  Indeed, the Veteran expressly denied having any right shoulder pain on separation.

The Veteran's post-service medical records associated with his claims file include private, SSA, and VA clinical records showing treatment for chronic left shoulder pain associated with a diagnosis of left shoulder arthralgia and osteoarthrosis of the left acromioclavicular joint, status post left rotator cuff repair and anchor screw installation.  However, only a single notation of right shoulder pain is presented in a note dated in September 2009, with no attributing diagnosis or indication of the precipitating cause.  Also, an extensive review of these records fails to show any clinical diagnosis of a chronic disability or acute injury of the Veteran's right shoulder.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, (2001), in which the Federal Circuit Court's holding was that a veteran, absent a disease or injury incurred during service, cannot satisfy the basic compensation statutes found in 38 U.S.C. §§ 1110 and 1131. 

The Board concludes as a factual matter that the objective medical evidence does not demonstrate that a diagnosis of a right shoulder disability was manifestly present at any time during the pendency of the Veteran's claim or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As such, he fails the critical element of demonstrating the existence of a present disability, as prescribed in Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) and Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Thusly, his claim for VA compensation for a chronic right shoulder disability must fail.  The claim is accordingly denied.  As the weight of the evidence is against the Veteran's claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to establish a clinical diagnosis of a chronic orthopedic disability of his right shoulder, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records do not show that his in-service occupation and post-service occupations were in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the clinical existence of a chronic right shoulder disability falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a medically valid diagnosis of such a disabling condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose a chronic musculoskeletal disease or disability as they have no formal training or accreditation in orthopedic medicine).

  


ORDER

Service connection for traumatic osteoarthrosis and DJD of the left elbow with reflex sympathetic dystrophy is granted.

Service connection for a chronic right shoulder disability is denied.


REMAND

With regard to the issues of entitlement to service connection for a left shoulder and thoracolumbar spine disability, although these disabling conditions are not shown in the service medical records, the clinical evidence currently demonstrates that the Veteran has been diagnosed with left shoulder arthralgia and osteoarthrosis of the left acromioclavicular joint, status post left rotator cuff repair and anchor screw installation, and multi-level degenerative disc disease (DDD) throughout the thoracolumbar spine.  The Board notes that the clinical evidence includes an August 2013 opinion of the Veteran's private chiropractor, Krista I. Koop, D.C., who associated the Veteran's left shoulder and back disability as being secondary to his left elbow disability.  Specifically, Dr. Koop stated that she reviewed the Veteran's service treatment records and, based on her review, it was her "professional opinion that [the Veteran's left] shoulder and back conditions are more likely than not secondary to his left elbow disability.  The biomechanics of his [left] shoulder and back are drastically altered directly because of the severe limitations of the left elbow and constant compensation for the arm in all of his [activities of daily living]."

With regard to the Veteran's claim for service connection for a chronic acquired psychiatric disability, although no such condition is shown in his service treatment records, the clinical evidence of record includes VA, SSA, and private medical records that currently demonstrate diagnoses on Axis I of major depression and an adjustment disorder, which have been causally linked to various life stressors that include pain associated with his multiple chronic orthopedic disabilities, his precarious financial state, the terminal cancer diagnosis of his spouse, and family-related problems with his children.   

As the Board has granted service connection for a chronic left elbow disability, the question is raised by the clinical record as to whether or not the Veteran's chronic left shoulder, low back, and psychiatric disabilities are proximately due to, or are otherwise aggravated by his service-connected left elbow.  In this regard, while the August 2013 opinion of the Veteran's chiropractor is not, in and of itself, dispositive of this question, it nevertheless has sufficient probative value to warrant remanding the case for referral of the question to the appropriate clinician in order to obtain a definitively nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for the disabilities at issue in the current appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA examinations in connection with his claims for service connection for a chronic left shoulder disability, a chronic low back disability, and a chronic acquired psychiatric disability.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2014).

With regard to each of the aforementioned examinations, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the appropriate examining clinician(s) should present an opinion as to the following:

[a.]  With respect to the claim for service connection for a chronic left shoulder disability, the examiner should review the August 2013 opinion of the Veteran's private chiropractor, Dr. Koop, and then present an opinion as to the following: Is at least as likely as not (i.e., a 50 percent likelihood or greater) that the left shoulder disability diagnosed is proximately due to, or is the result of the Veteran's service-connected left elbow disability?

The examiner should also quantifiably establish, to the extent possible, the natural baseline level of impairment produced by the left shoulder disability prior to any imposition of physical stress on the left shoulder from the Veteran having to compensate for impairment associated with his service-connected left elbow disability while conducting his activities of daily living.  Thereafter, to the extent possible, the examiner should determine if there is any aggravation (i.e., permanent worsening beyond the natural progression) imposed on the Veteran's left shoulder from the physical stresses associated with the Veteran having to compensate for impairment associated with his service-connected left elbow disability while conducting his activities of daily living.  Any such aggravation should be objectively quantified, to the extent that this is possible.

The examiner should expressly state his/her concurrence with, or refutation of the August 2013 opinion of the private chiropractor, Dr. Koop, and present a rationale supporting his/her position.

[b.]  With respect to the claim for service connection for a chronic thoracolumbar disability, the examiner should review the August 2013 opinion of the Veteran's private chiropractor, Dr. Koop, and then present an opinion as to the following: Is at least as likely as not (i.e., a 50 percent likelihood or greater) that the thoracolumbar disability diagnosed is proximately due to, or is the result of the Veteran's service-connected left elbow disability?

The examiner should also quantifiably establish, to the extent possible, the natural baseline level of impairment produced by the thoracolumbar disability prior to any imposition of physical stress on the thoracolumbar spine from the Veteran having to compensate for impairment associated with his service-connected left elbow disability while conducting his activities of daily living.  Thereafter, to the extent possible, the examiner should determine if there is any aggravation (i.e., permanent worsening beyond the natural progression) imposed on the Veteran's thoracolumbar spine from the physical stresses associated with the Veteran having to compensate for impairment associated with his service-connected left elbow disability while conducting his activities of daily living.  Any such aggravation should be objectively quantified, to the extent that this is possible.

The examiner should expressly state his/her concurrence with, or refutation of the August 2013 opinion of the private chiropractor, Dr. Koop, and present a rationale supporting his/her position.

[c.]  With respect to the claim for service connection for a chronic acquired psychiatric disability, the examiner should review the Veteran's claims file and then present an opinion as to the following: 

(i.)       Is at least as likely as not (i.e., a 50 percent likelihood or greater) that the Axis I diagnosis presented is proximately due to, or is the result of pain and physical impairment associated with the Veteran's service-connected left elbow disability, either singly or as a contributing factor to his overall psychiatric state?
(ii.)       Is at least as likely as not (i.e., a 50 percent likelihood or greater) that the Axis I diagnosis presented is proximately due to, or is the result of pain and physical impairment associated with the Veteran's multiple orthopedic disabilities, taken as a whole?

The opinions of each clinician must include a detailed supportive rationale and explanation of any opinion presented.   If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claims of entitlement to service connection for a chronic left shoulder disability, a chronic low back disability, and a chronic acquired psychiatric disability should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If maximum benefit sought with respect to each claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


